ICJ_083_TerritorialDispute_LBY_TCD_1992-04-14_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DU DIFFEREND TERRITORIAL

(JAMAHIRIYA ARABE LIBYENNE/TCHAD)

ORDONNANCE DU 14 AVRIL 1992

1992

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE TERRITORIAL DISPUTE

(LIBYAN ARAB JAMAHIRIYA/CHAD)

ORDER OF 14 APRIL 1992
Mode officiel de citation:

Différend territorial (Jamahiriya arabe libyenne/Tchad),
ordonnance du 14 avril 1992, C.I.J. Recueil 1992, p. 219

Official citation:

Territorial Dispute (Libyan Arab Jamahiriya/Chad),
Order of 14 April 1992, I.C.J. Reports 1992, p. 219

 

N° de vente : 6 09
Sales number

 

 

 
219

INTERNATIONAL COURT OF JUSTICE

YEAR 1992 1992
| 14 April
General List
14 April 1992 No. 83

CASE CONCERNING
THE TERRITORIAL DISPUTE

(LIBYAN ARAB JAMAHIRIYA/CHAD)

ORDER

Present: President Sir Robert JENNINGS; Vice-President ODA; Judges
Lacus, AGO, SCHWEBEL, BEDJAOUI, NI, EVENSEN, TARASSOV,
GUILLAUME, SHAHABUDDEEN, AGUILAR MAWDSLEY, WEERA-
MANTRY, RANJEVA, AJIBOLA; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to Article 46
of the Rules of Court,

Having regard to an agreement entitled “Framework Agreement on the
Peaceful Settlement of the Territorial Dispute between the Great Socialist
People’s Libyan Arab Jamahiriya and the Republic of Chad”, done in the
Arabic and French languages at Algiers on 31 August 1989, notified to the
Court in August/September 1990;

Having regard to an Order made by the Court on 26 October 1990
recording (inter alia) the agreement of the Parties that the proceedings in
the present case had in effect been instituted by two successive notifica-
tions of the Special Agreement constituted by the said “Framework

4
TERRITORIAL DISPUTE (ORDER 14 IV 92) 220

Agreement” between the two Parties of 31 August 1989, which contains no
provision as to the pleadings, and that the procedure in the case should be
determined on the basis of the communications from the Parties referred
to in the Order, pursuant to Article 46, paragraph 2, of the Rules of Court;

Whereas by that Order the Court decided that, as provided in that Ar-
ticle, each Party should file a Memorial and Counter-Memorial within
the same time-limits, and 26 August 1991 was fixed as time-limit for
the Memorials; and whereas the Memorials of the two Parties were duly
filed within that time-limit;

Whereas by an Order dated 26 August 1991 the President of the Court
fixed 27 March 1992 as time-limit for the Counter-Memorials; and
whereas the Counter-Memorials of the two Parties were duly filed within
that time-limit;

Whereas at a meeting between the President of the Court and the
representatives of the Parties held on 27 March 1992, at which the views of
the Parties on the further procedure were ascertained, the question was
raised whether the filing by the two Parties of Replies might be necessary;

Having ascertained the views of the Parties,

Decides to authorize the presentation by each Party of a Reply, within
the same time-limit;

Fixes 14 September 1992 as time-limit for the Replies; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this fourteenth day of April, one thousand
nine hundred and ninety-two, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Government
of the Socialist People’s Libyan Arab Jamahiriya and the Government of
the Republic of Chad, respectively.

(Signed) R. Y. JENNINGS,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
